DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2015/0243038 A1).
Regarding claim 1:  The structural elements of apparatus claim 8 perform all of the steps of method claim 1.  Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 8. 
Regarding claim 8:  Zhao discloses a processor (Fig. 25, CPU 601); and a memory (Fig. 25, hard disk 610) configured to store processor-executable instructions, wherein the processor (Fig. 25, CPU 601) is configured to invoke the instructions stored in the memory (Fig. 25, hard disk 610), so as to: determine an area in which a plurality of pixels of an image (As illustrated in FIG. 17, in step S3410, a reference coordinate system is rotated based on the dominant direction of the key point. For example, as illustrated in FIG. 14B, the x-axis of the reference image coordinate system is rotated to the dominant direction of the key point., par. 142) to be processed are located and first direction vectors of the plurality of pixels pointing to the key point of the area (For example, as illustrated in FIG. 14B, for a pixel L that newly enters the neighbourhood region of the key point, the motion vector of the pixel in the rotated reference coordinate system may be calculated, if the motion vector has not been calculated. According to the above converting operation, the dominant direction of the key point is set as a reference direction and the motion vectors of the pixels in the region surrounding the key point are rotated, thus rotation-invariance can be realized and the obtained motion feature can be irrelevant to the viewing angle of the camera., pars. 148-149), wherein the image to be processed comprises one or more areas (region surrounding the key point, par. 149); and determine the position of the key point in the area based on the area in which the pixels are located and the first direction vectors of the plurality of pixels in the area (the dominant direction of the key point is set as a reference direction and the motion vectors of the pixels in the region surrounding the key point are rotated, thus rotation-invariance can be realized and the obtained motion feature can be irrelevant to the viewing angle of the camera., par. 149).
Regarding claim 15:  Arguments analogous to those stated in the rejection of claim 8 are applicable.  A non-transitory computer-readable storage medium is inherently taught as evidenced by Fig. 25 computer system 25 and various memories stored therein.
Allowable Subject Matter
Claims 2-7 and 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664